Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
2. Claims 1, 9, 10, 12, 14-22, 30 are canceled. Claims 5-7, 26, 28, 29, 33 are withdrawn. Claims 13, 31 are amended. 
Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 are under consideration.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claims 30, 31 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: clarifying amendments have been made.
In view of applicant’s amendments, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4. (previous rejection, maintained as to claims, 2, 8, 13, 27, 32; new, necessitated by amendment as to claim 31) Claims 2, 8, 13, 27, 31, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (US20090111765)(cited in applicant’s IDS submitted 4/21/2020) in view of McKenzie et al. “Low Molecular Weight Disulfide Cross- Linking Peptides as Nonviral Gene Delivery Carriers,” Bioconjugate Chem. 11: 901-909 (2000))(cited in applicant’s IDS submitted 4/21/2020), Tanaka et al. (“Disulfide crosslinked stearoyl carrier peptides containing arginine and histidine enhance siRNA uptake and gene silencing,” International Journal of Pharmaceutics, 398: 219-224 (2010))(cited in applicant’s IDS submitted 4/21/2020), and Kim et al. (“Bioreducible polymers for gene delivery,” React Funct Polym 71(3): 344-349 (2011)(cited in applicant’s IDS submitted 4/21/2020) and further in view of Andreu et al. (“Formation of Disulfide Bonds in Synthetic Peptides and Proteins,” Chapter 7, Methods in Molecular Biology, Vol. 35 Peptide Synthesis Protocols, Pennington and Dunn (1994)(cited in applicant’s IDS submitted 4/21/2020).
See claims 2, 8, 13, 27, 31, 32 as submitted 10/22/2021. 
Applicant contends: claim 13 has been amended to recite the limitations of claim 30 which was not subject to the instant rejection.

See the rejection as recited in the previous Office Action. It is noted that the limitation as recited in claim 30 (reading upon SEQ ID NO: 6; wherein claim 30 was previously dependent on claim 23) is still relevant to embodiment CR12C (as recited in p. 18 of the Final Rejection issued 6/24/2021).
The rejection is maintained and extended for reasons of record.

5. (previous rejection, maintained) Claims 3, 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. as applied to claims 2, 8, 13, 27, 31, 32 above and further in view of Ilyinskii et al. (US20120058153; previously cited).
See claims 3, 4 as submitted 10/22/2021. 
Applicant contends: claim 13 from which claims 3, 4 depend, has been amended to recite the limitations of previous claim 30.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action as well as the rejection over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al., on which the instant rejection depends, as recited above. 
The rejection is maintained for reasons of record.

6. (previous rejection, maintained) Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. as applied to claims 2, 8, 13, 27, 31, 32 
See claim 11 as submitted 10/22/2021. 
Applicant contends: claim 13 from which claim 11 depends, has been amended to recite the limitations of previous claim 30. 
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action as well as the rejection over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al., on which the instant rejection depends, as recited above. 
The rejection is maintained for reasons of record.

7. (previous rejection, maintained as to claims 23-25; withdrawn as to canceled claim 30 and amended claim 31) Claims 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. as applied to claims 2, 8, 13, 27, 31, 32 above and further in view of Hoerr et al. (W02009095226A2)(cited in applicant’s IDS submitted 4/21/2020).
See claims 23-25 as submitted 10/22/2021. 
Applicant contends: Hartmann et al. found that poly L lysine and poly L histidine were not active in terms of adjuvant activity; with poly L arginine, Hartmann et al. found that at least 24 residues were required to elicit substantial IL-12 response in PBMC; Hartmann et al.’s complexes are poly L arginine having at least 24 arginine residues and the isRNA; Hartmann et 
Applicant’s arguments are considered but found unpersuasive.


			Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is reiterated that one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instant claims in view of Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. and further in view of Hoerr et al. (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either 
As to the teachings of Hartmann et al., Hartmann et al. clearly teaches or suggests use of polyarginine [0091]; wherein “in one embodiment”, poly-L-Arg is at least 24 amino acids in length, but nonetheless still teaching wherein the peptide “may be a heterogeneous mixture of peptides of different lengths” [0091]. As to IL-12 response in PBMC, it is noted that such a particular embodiment is not recited in the instant claims, which read more broadly for merely reciting “inducing an immune response to antigen”, interpreted as a low bar for an antigen, already taught or suggested by Hartmann et al. (See also MPEP 2145: A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)... Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)). Hartmann et al. teaches or suggests use of complexation agents including cationic peptides [0061]; as well as inducing immune response [0054]; use of antigen [0225].
As to McKenzie et al., Tanaka, and Kim, the teachings are not so limited as applicant contends and such references were cited for the reasons as indicated. Namely, to teach the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it is maintained that, in view of the instant claims, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instant claims in view of Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. and further in view of Hoerr et al. as indicated above and previously (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome).
The rejection is maintained for reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

8. (previous rejection, maintained as to claims 2-4, 8, 11, 13, 23-25, 27, 31, 32; withdrawn as to canceled claim 30) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 13, 16, 19, 20, 25, 28-31, 33-37 of copending Application No. 16/004871 in view of Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. (cited above).
See claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 as submitted 10/22/2021. 
Applicant contends: only the claims of a patent can be used to form the basis of a rejection; the claims provide no more guidance as to the instant claims than the references; the additional rejection fails to address the underlying defects.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. See also the teachings of Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. as indicated above and previously.

			Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that the instant rejection is claims 1-3, 5, 13, 16, 19, 20, 25, 28-31, 33-37 of copending Application No. 16/004871 in view of Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. Further, use of secondary references is considered proper (See MPEP 804).
The rejection is maintained for reasons of record.

9. (previous rejection, maintained as to claims 2-4, 8, 11, 13, 23-25, 27, 31, 32; withdrawn as to canceled claim 30) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 16, 23, 24, 27-34 of copending Application No. 14/600628 in view of Hartmann et al., Ilyinskii et al., and Hoerr et al. (cited above).
See claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 as submitted 10/22/2021. 
Applicant contends: only the claims of a patent can be used to form the basis of a rejection; none of the claims provide any specific disclosure as to the use of the complexes as claimed; none of the claims contemplate combination; a skilled worker could not have arrived at the methods as claimed.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. See also the teachings of Hartmann et al., Ilyinskii et al., and Hoerr et al. as indicated above and previously.

Response to Arguments
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that instant rejection is claims 1, 5-9, 16, 23, 24, 27-34 of copending Application No. 14/600628 in view of Hartmann et al., Ilyinskii et al., and Hoerr et al. Further, use of secondary references is considered proper (See MPEP 804).
The rejection is maintained for reasons of record.

10. (previous rejection, maintained as to claims 2-4, 8, 11, 13, 23-25, 27, 31, 32; withdrawn as to canceled claim 30) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 18, 19, 31, 56 of copending Application No. 16/445134 in view of Hartmann et al., Ilyinskii et al., Zhao et al., Andreu et al., and Hoerr et al. (cited above).
See claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 as submitted 10/22/2021. 
Applicant contends: none of the claims contemplate combination; a skilled worker could not have arrived at the methods as claimed.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. See also the teachings of Hartmann et al., Ilyinskii et al., Zhao et al., Andreu et al., and Hoerr et al. as indicated above and previously.
			
				Response to Arguments
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that the instant rejection is claims 1, 2, 4-6, 18, 19, 31, 56 of copending Application No. 16/445134 in view of Hartmann et al., Ilyinskii et al., Zhao et al., Andreu et al., and Hoerr et al. Further, use of secondary references is considered proper (See MPEP 804).
The rejection is maintained for reasons of record.

11. (previous rejection, maintained as to claims 2-4, 8, 11, 13, 23-25, 27, 31, 32; withdrawn as to canceled claim 30) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9421255 in view of Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., [lyinskii et al., Andreu et al., and Hoerr et al. (cited above).
See claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 as submitted 10/22/2021. 
Applicant contends: none of the claims contemplate combination; a skilled worker could not have arrived at the methods as claimed.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. See also the teachings of Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., [lyinskii et al., Andreu et al., and Hoerr et al. as indicated above and previously.

Response to Arguments
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that instant rejection is used to form the basis of the rejection which is claims 1-19 of U.S. Patent No. 9421255 in view of Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., [lyinskii et al., Andreu et al., and Hoerr et al. Further, use of secondary references is considered proper (See MPEP 804).
The rejection is maintained for reasons of record.

12. (previous rejection, maintained as to claims 2-4, 8, 11, 13, 23-25, 27, 31, 32; withdrawn as to canceled claim 30) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9314535 in view of Hartmann et al., Ilyinskii et al., Zhao et al. and Hoerr et al. (cited above).
See claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 as submitted 10/22/2021. 
Applicant contends: none of the claims contemplate combination; a skilled worker could not have arrived at the methods as claimed.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. See also the teachings of Hartmann et al., Ilyinskii et al., Zhao et al. and Hoerr et al. as indicated above and previously.

				Response to Arguments
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that instant rejection is used to form the basis of the rejection which is claims 1-15 of U.S. Patent No. 9314535 in view of Hartmann et al., Ilyinskii et al., Zhao et al. and Hoerr et al. Further, use of secondary references is considered proper (See MPEP 804).
The rejection is maintained for reasons of record.

13. (previous rejection, maintained as to claims 2-4, 8, 11, 13, 23-25, 27, 31, 32; withdrawn as to canceled claim 30) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8968746 in view of Hartmann et al., Ilyinskii et al., and Hoerr et al. (cited above).
See claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 as submitted 10/22/2021. 
Applicant contends: none of the claims contemplate combination; a skilled worker could not have arrived at the methods as claimed.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. See also the teachings of Hartmann et al.,Ilyinskii et al., and Hoerr et al. as indicated above and previously.

				Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that instant rejection is used to form the basis of the rejection which is claims 1-16 of U.S. Patent No. 8968746 in view of Hartmann et al., Ilyinskii et al., and Hoerr et al. Further, use of secondary references is considered proper (See MPEP 804).
The rejection is maintained for reasons of record.

Conclusion
14. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648